Citation Nr: 1503543	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-31 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. E.W.


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board notes that the October 2012 statement of the case also included the issue of entitlement to an increased evaluation for posttraumatic stress disorder (PTSD).  However, as the Veteran did not indicate in his November 2012 substantive appeal that he wished to appeal this issue, this issue is also not currently before the Board.

The Board notes that this appeal was processed using a physical claims file and an electronic claims file "Virtual VA".

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) during a travel Board hearing at the RO in July 2013.  A transcript of the hearing is associated with Virtual VA.


FINDING OF FACT

The competent evidence is in equipoise as to whether the Veteran is unemployable as a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Legal Criteria

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F) (24) (d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F) (24) (c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  However, in order to be granted a TDIU, the Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Analysis

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that his PTSD prevents him from securing or following any substantially gainful occupation.

The Veteran is currently service-connected for PTSD, rated at 70 percent disabling; status post fracture shaft left 5th metacarpal (non-dominant), rated as noncompensable; and scar, left hip, rated as noncompensable.  He has met the threshold requirement of 38 C.F.R. § 4.16(a).

The record indicates that the Veteran has had numerous problems with his PTSD, including irritability or outbursts of anger, difficulty concentrating, alcohol abuse to treat his PTSD symptoms, very poor impulse control, feelings of hopelessness, and difficulty with all of his relationships.  At a September 2009 VA examination for PTSD, the Veteran reported being in prison for an accident relating to alcohol and then for "additional DUIs".  The Veteran reported being unemployed for 5 to 10 years from his usual occupation of construction/carpentry.  He reported that his unemployment was due to being in prison; he also stated that because of his back and his lack of transportation, he was having trouble finding employment.  

An addendum opinion was submitted in August 2010 in which the VA examiner stated that the Veteran's PTSD did not preclude him from employment as a carpenter because he was generally able to work alone and with fairly loose supervision in this job making the necessary accommodations for his PTSD.

The Board notes that in February 2011 the Veteran was granted Social Security Administration (SSA) disability benefits.  The SSA found that the Veteran had not engaged in substantial gainful activity since October 12, 1999; the Veteran's severe impairments were noted as PTSD and back pain. 

The Veteran testified before the undersigned that he was previously a carpenter until 1998, working for his father.  The Veteran stated that he could not work, could not be around people, and did not do well with authority.  His highest level of education was high school. 

Although the VA examiner opined that the Veteran would be capable of work in which he was alone and with "fairly loose supervision", the Board finds that the Veteran's mental impairment prevents him from being able to obtain and maintain substantially gainful employment.  Specifically, the Veteran's PTSD prevents him from engaging in employment around other people with normal supervision.  Additionally, his occupational background is in labor intensive professions and his limited educational background restricts his opportunities.   The opportunities available to the Veteran in his occupation as a carpenter would be further restricted in that such occupation in an industrial setting generally requires collaboration with others, often including close supervision and instruction.  The fact that the Veteran's last employment was working with his father suggests the distinct possibility that inordinate accomodations were made for the Veteran based solely upon the familial relationship.  Such accomodations are generally not available in an industrial setting.  

The Board is persuaded that the evidence is at least in equipoise regarding the impact of the Veteran's service connected PTSD on his ability to work. "[A] veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail".  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Such balance has been obtained in this case. 

After a review of the evidence and resolving all doubt in the Veteran's favor, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected PTSD.  This finding considers the Veteran's limited education and employment history, as well as the severe level of disability due to PTSD.  The PTSD disability makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  Thus, the Board finds that the evidence is at least in equipoise, and entitlement to a TDIU is granted.  Id.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


